Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 26, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  156892                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 156892
                                                                   COA: 334380
                                                                   Wayne CC: 13-003484-FH
  JOHN CHRISTOPHER-CHARLE GASTON
  a/k/a JOHN CHRISTOPHER GASTON,
              Defendant-Appellant.
  _________________________________________/

        By order of December 4, 2018, the application for leave to appeal the October 26,
  2017 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Ames (Docket No. 156077). On order of the Court, leave to appeal having been
  denied in Ames on June 26, 2019, 504 Mich. 899 (2019), the application is again
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 26, 2019
           a1118
                                                                              Clerk